ORDER

PER CURIAM.
Charles Smith appeals from the judgment of the motion court denying his Rule 24.0351 motion for post-conviction relief without an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and conclude the motion *863court’s findings and conclusions are not clearly erroneous. Brooks v. State, 242 S.W.3d 705, 708 (Mo.banc 2008). An extended opinion would have no. precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Rule 84.16(b).

. All rule references are to Mo. R. Crim. P. 2013, unless otherwise indicated.